Buchanan, J.,
delivered the opinion of the court.
The first error assigned in this case is to the refusal of thd trial court to order a change of venue for the trial of the plaintiffs in error, who were indicted for murder.
Upon the question of a change of venue, the facts of this case and that of James D. Uzzle v. Commonwealth, ante, p. 919, in which the opinion of the court has just been handed down, are, as was conceded in oral argument, substantially the same. In that case the court was of opinion that the trial court-erred in not ordering a change of venue, and that its judgment must *932therefore be reversed, the verdict set aside and the cause remanded for a new trial.
Bor the reasons stated in that opinion, without passing upon the other assignments of error, the judgment in this case must be reversed, the verdict set aside, a change of venue ordered, and the cause remanded for a new trial.

Reversed.